Citation Nr: 0305372	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  97-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for bilateral defective hearing.  



REPRESENTATION

Appellant represented by:  Jeffrey J. Bunten, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty in the United States 
Marine Corps from February 1968 to January 1972, including 
service in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of July 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which determined that new and 
material evidence has not been submitted to reopen a claim 
for service connection for bilateral defective hearing.  A 
Board order of July 1998 upheld that decision, and the 
claimant appealed that determination to the United States 
Court of Appeal for Veterans' Claims (the Court).  

Pursuant to a Joint Motion to Remand the claim to the Board, 
the Court vacated the Board decision of July 17, 1998, and 
Remanded the case to the Board for another decision, taking 
into account the Federal Circuit Court of Appeals' decision 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir 1998), which 
overturned the standard for new and material evidence 
formulated by the Court in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), and held that the Secretary's 
regulatory definition contained in 38 C.F.R. § 3.156(a) is 
controlling.  

In a Board order of November 1999, the case was remanded to 
the RO for consideration under the decision of the Federal 
Circuit Court of Appeals' decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir 1998), and to afford the claimant a requested 
hearing before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  The case is now before the Board for 
further appellate consideration.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  VA's General Counsel 
has determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App. 123 
(2001) (per curiam).

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, codified at 38 U.S.C.A. § 5103A.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by the RO letter 
of August 31, 2001, and by the Supplemental Statement of the 
Case provided the claimant and his representative in 
September 30, 2002, which  informed the claimant and his 
representative of VA's duty to notify him of the information 
and evidence necessary  to substantiate his claim and to 
assist him in obtaining all such evidence.  The record 
further reflects that the claimant has been informed which 
part of that evidence would be obtained by the RO and which 
part of that evidence would be obtained by the claimant, 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the claimant of what evidence 
he or she was required to provide and what evidence the VA 
would attempt to obtain).  

The September 30, 2002, Supplemental Statement of the Case 
further informed the claimant and his representative of the 
issue on appeal, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations governing 
the establishment of service connection, the decision 
reached, and the reasons and bases for that decision.  In 
addition, that Supplemental Statement of the Case provided 
the claimant and his representative in September 2002 
notified the claimant and his representative of VA's duty to 
assist him by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and as to which the 
claimant or the veteran identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, the claimant and his representative have been 
informed that should efforts to obtain records identified by 
the claimant prove unsuccessful for any reason which the 
claimant could remedy, the VA would notify the claimant and 
advise him that the ultimate responsibility for furnishing 
such evidence lay with the individual seeking to claimant 
enter that evidence into the record.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in 
obtaining all evidence necessary to substantiate the issues 
on appeal have been fully met.  The record shows that the RO 
has obtained all service medical records of the claimant, as 
well as all available private, service department, and VA 
medical records identified by the claimant.  The claimant has 
been afforded a VA audiology examination in October 1972 and 
in February 2002, and has declined a personal hearing before 
an RO Hearing Officer or before the Board.  The Board finds 
that the claimant was fully notified and aware of the type of 
evidence required to substantiate his claim.  Neither the 
claimant nor his representative have argued a notice or duty 
to assist violation under the VCAA, and the Board finds that 
it is clear that the appellant and his representative were 
fully notified of the required information and evidence and 
of VA's duty to assist them in obtaining all such evidence.  

In view of the extensive factual development in the case, as 
demonstrated by the Board's November 1999 remand and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claimant's appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Rating decisions of July and November 1972 denied service 
connection for bilateral defective hearing; the claimant 
submitted a Notice of Disagreement and was issued a Statement 
of the Case, but subsequently failed to perfect that appeal, 
and those decisions became final after one year.  

3.  In July 1997, the claimant undertook to reopen the claim 
for service connection for bilateral defective hearing by 
submitting additional evidence.

4.  A rating decision of July 1997 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral defective hearing; that 
decision was appealed, and was upheld by a Board decision of 
July 1998.

5.  The Board decision of July 1998 was subsequently vacated 
by a January 1999 order of The United States Court of Appeals 
for Veterans' Claims, and remanded to the Board for further 
action consistent with that order.

6.  The additional evidence submitted since the unappealed 
rating decisions of June and November 1972 includes evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  The claimant's service medical records demonstrate an 
objectively measurable and measured worsening of hearing 
acuity during active service, and competent medical evidence 
and opinion states that the claimant had a diagnosis of 
bilateral neurosensory hearing loss dating back to the early 
1970's.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for bilateral defective hearing 
is reopened.  38 U.S.C.A. §§ 5108, 5103, 5103A (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.156(a) (2002)

2.  Bilateral defective hearing was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.102, 3.303(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The record shows that rating decisions of January and 
November 1972 denied service connection for bilateral 
defective hearing.  The claimant submitted a Notice of 
Disagreement and was issued a Statement of the Case, but 
subsequently failed to perfect that appeal, and those 
decisions became final after one year.  

In July 1997, the claimant undertook to reopen his claim for 
service connection for bilateral defective hearing by 
submitting additional evidence.  

The evidence of record at the time of the rating decisions of 
January and November 1972 denying service connection for 
bilateral defective hearing included the claimant's service 
medical records; his application for VA disability 
compensation benefits in which he stated that he sustained 
hearing loss because of daily noise exposure on the rifle 
range at Camp Pendleton; and a report of VA audiological 
examination in October 1972.  

The claimant's service medical records show that on service 
entry examination in February 1968, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
-5
-5
X
10
LEFT
X
-5
0
X
10

The claimant was not given a profile for hearing loss.

While on active duty, the claimant was seen in September 1968 
for complaints of loss of hearing in both ears.  His left ear 
looked inflamed, while his right ear appeared normal.  He was 
referred to the medical officer, where he underwent an 
audiogram, which showed that his tympanic membranes were 
partially obscured by cerumen. In June 1970, the claimant was 
seen for complaints of right ear pain, and examination 
disclosed a slight to moderate swelling in the external 
auditory canals with some redness and a slight amount of 
debris.  The claimant was treated with Cortisporin and Darvon 
capsules.  An audiogram in October 1970, showed that pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
20
LEFT
15
15
15
25
15


On the claimant's service separation examination, conducted 
in December 1971, showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
5
10
15
30
LEFT
X
0
10
10
5

The finding was high frequency hearing loss in the right ear.  

A January 1972 rating decision denied service connection for 
loss of hearing in the right ear.  The claimant was notified 
of that determination and of his right to appeal.  He 
submitted a timely Notice of Disagreement.

A VA ear, nose and throat examination, conducted in October 
1972, cited complaints that the claimant's right ear clogs up 
every morning, and that such started at Camp Pendleton in 
1968 when the claimant was exposed to noise on the rifle 
range every day.  Examination revealed impacted cerumen in 
the right external auditory canal, which was partially 
removed, and a normal left external auditory canal.  Rinne's 
test was positive, bilaterally, and Weber's test showed no 
lateralization.  Conversational voice testing was normal at 
20 feet, bilaterally, and no gross hearing loss was detected.  
There was no indication that the veteran's claims file was 
reviewed.

On the authorized VA audiological evaluation in October 1972, 
pure tone thresholds, in decibels, were as follows:








HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
0
X
10
3.75
LEFT
0
5
X
0
1.2

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and of 96 percent correct in 
the left ear.

A rating decision of November 1972 denied service connection 
for loss of hearing.   The claimant was notified of that 
determination and of his right to appeal.  He was issued a 
Statement of the Case, but subsequently failed to submit a 
Substantive Appeal (VA Form 9) perfecting his appeal, and 
those decisions became final after one year.  

The additional evidence submitted since the final rating 
decision of November 1972, includes the claimant's statement 
that he injured his ears with earplugs while on the rifle 
range at Marine boot camp in 1968; that his hearing was 
impaired; and that a VA audio logy examination in 1972 showed 
that his hearing had been damaged, but was not yet severe; 
and that his hearing acuity had become progressively worse.  

An rating decision of November 1972 denied service connection 
for bilateral defective hearing.  The claimant submitted a 
Notice of Disagreement and was issued a Statement of the 
Case, but subsequently failed to perfect that appeal, and 
that decision became final after one year.  

In a Statement in Support of Claim (VA Form 21-4138), 
submitted in July 1997, the claimant asserted that he 
internally injured his ears while in boot camp in 1968 by 
using earplugs at the rifle range; that by the time he was 
discharged from service, his hearing was impaired; that a VA 
audiological examination in 1972 showed that his hearing had 
been damaged; and that such damage had become progressively 
worse.  He submitted additional evidence in support of that 
claim.

VA outpatient treatment records, dated from October 1996 to 
May 1997, show no complaint, treatment, findings or diagnosis 
of bilateral hearing loss.

On a report of private audiological examination, conducted at 
St. John's Mercy Medical Center in September 1997, pure tone 
thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
35
45
50
42.5
LEFT
35
35
45
50
41.25

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and of 84 percent correct in 
the left ear.  The examiner cited the claimant's history of 
ear infections, as well as bilateral pain and tinnitus, worse 
in the right ear, and noted a history of significant noise 
exposure while serving with the Marines in Vietnam.  The 
diagnosis was mild to moderate sensorineural hearing loss, 
bilaterally, through 6000 Hertz, with moderately severe 
hearing loss at 8000 Hertz.  Speech discrimination was good 
for the left ear and excellent for the right ear at 
significantly elevated levels.  It was recommended that 
biaural amplification be considered. 

A rating decision of October 1997 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral defective hearing, 
giving rise to this appeal.  

In his Notice of Disagreement, submitted in November 1997, 
the claimant stated that as a result of traumatic noise 
exposure while undergoing Marine boot camp and while serving 
in the Republic of Vietnam, he currently had significant 
hearing loss which resulted in a problem in his professional 
employment and marital functioning.  

This case came before the Board in July 1998.  At that time, 
the Board determined that new and material evidence had not 
been submitted to reopen the veteran's claim, applying the 
standard for reopening such claims set forth in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As noted, that claim was subsequently vacated by the Court, 
and remanded to the Board for further action consistent with 
that order.

In October 1999, the claimant requested a hearing before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  

In November 1999, the Board remanded the claim to the RO, 
noting that the Federal Circuit Court of Appeals decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) had overturned 
the standard for new and material evidence formulated by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
In addition, the Board directed the RO to schedule the 
claimant's requested hearing before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals.  A current VA 
audiological examination by an audiologist who had reviewed 
the claims folder was requested, as well as a medical opinion 
as to any relationship between any current hearing loss and 
inservice complaints.  In August 2000, the claimant withdrew 
his request for that hearing.  

A VA audiological examination, conducted in February 2001, 
cited the claimant's history of unprotected exposure to 
hazardous military noise exposure while serving as a truck 
driver in the Republic of Vietnam, with no significant 
civilian noise exposure subsequently.  The claimant 
complained of a moderate, bilateral, periodic, buzzing-type 
tinnitus of unknown onset and etiology, occurring 2 to 3 
times a year and lasting for about a week and causing him 
pain.  The claimant's claims folder was not reviewed.  

On the authorized VA audiological evaluation in February 
2001, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
30
35
30
33
LEFT
40
35
40
40
39



Speech audiometry revealed speech recognition ability of 54 
percent correct in the right ear and of 56 percent correct in 
the left ear.  The diagnosis was mild to moderate 
nonsensorineural hearing loss, bilaterally, and it was noted 
that speech recognition performance was poor in both ears and 
not consistent with the degree of hearing loss displayed and 
in comparison to real life function during casual 
conversation.  The VA audiology examiner expressed the 
opinion that in October 1972, the claimant had a normal 
hearing test except for a 20 decibel hearing loss at 6000 
cycles on the right side.  He expressed the opinion that, 
since that test was near the end of his military career and 
the audiogram appeared to be normal, he believed that any 
current hearing loss was not related to his military service.  
The diagnosis was bilateral neurosensory hearing loss dating 
back to the early 1970's, and the examiner again stated that 
the claimant's current hearing loss was not secondary to 
service, since he had a normal hearing test with only a small 
amount of hearing loss in 1972, toward the end of his 
military career.  

In a March 2001 letter from the claimant's representative, he 
noted that the recent VA examinations were performed by 
audiology examiners who had not reviewed the veteran's claims 
folder, and that it was well-established law that in order 
for an adequate C&P examination to be performed, review of 
the claims folder must be undertaken.  In addition, he 
indicated that a linkage or nexus did not have to be 
established to a medical certainty, but should be resolved on 
the basis of whether any current disability was "as likely as 
not" to be related to an inservice disease or injury.  

In a March 2001 letter from the claimant, he noted that the 
VA audiologist had recounted his postservice employment 
experiences, but had failed to mention the claimant's report 
that his hearing had been damaged when a rocket landed and 
exploded next to his "hootch" when he was stationed in 
Danang, Republic of Vietnam.  

The claimant submitted a May 2002 lay statement from his 
brother, who related that he served in the Marine Corps at 
the same time as his brother; that he visited the claimant on 
two occasions prior to and following the claimant's service 
in the Republic of Vietnam; that he noted that on both 
occasions, the claimant demonstrated difficulty in hearing 
what was going on around him; that the claimant explained to 
him that he had experienced damage to his hearing while in 
boot camp in 1968, and additional damage while serving in the 
Republic of Vietnam; and that he had not noted any difficulty 
in his brother's hearing prior to joining and serving in the 
Republic of Vietnam.  

The claimant submitted a June 2002 lay statement from a 
longtime associate and former Marine, who related that while 
he was serving at Camp Lejeune around Christmas of 1974, the 
claimant and some friends came to visit him; that it was 
apparent to him that the claimant was having a very difficult 
time hearing him or others, and was struggling to make out 
other sounds around him; that the claimant informed him that 
he had experienced damage to his hearing while in boot camp 
in 1968, and additional damage while serving in the Republic 
of Vietnam; that he had not noted any difficulty in the 
claimant's hearing prior to entering the military; and that 
the claimant's hearing had grown progressively worse over the 
years since 1974.  

II.  Analysis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral defective hearing.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2000).  The veteran did not file a 
Substantive Appeal (VA Form 9) to perfect his appeal of the 
January and November 1972 rating decisions denying his claims 
for service connection for bilateral defective hearing, and 
those decisions became final after one year.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2000); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  




Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  The Court has held, however, that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory  threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

In its decision in Hensley v. Brown, 5 Vet. App. 155, 161 
(1993), the Court held that where a veteran's service medical 
records clearly reflect an objectively measurable and 
measured worsening during service, the Board is required to 
determine whether that worsening constituted an in-service 
increase in disability.  Id, at 161.  That decision further 
held that "a claimant may establish direct service connection 
for a hearing disability initially manifest several years 
after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service."  Id, at 164.  

The evidence of record at the time of the January and 
November 1972 rating decisions denying service connection for 
bilateral defective hearing included the claimant's service 
medical records; his application for VA disability 
compensation benefits in which he stated that he sustained 
hearing loss because of daily noise exposure on the rifle 
range at Camp Pendleton; and a report of VA audiological 
examination in October 1972.  

The Board notes that the claimant's service medical records 
show that he was seen while on active duty in September 1968 
for complaints of loss of hearing in both ears.  His left ear 
looked inflamed, while his right ear appeared normal.  He was 
referred to the medical officer, where he underwent an 
audiogram, which showed that his tympanic membranes were 
partially obscured by cerumen.  In June 1970, the claimant 
was seen for complaints of right ear pain, and examination 
disclosed a slight to moderate swelling in the external 
auditory canals with some redness and a slight amount of 
debris.  

In addition, the claimant's service medical records show that 
the claimant's hearing acuity decreased, bilaterally, between 
his service entrance examination in February 1968, the 
inservice audiogram in October 1970 and his service 
separation examination in December 1971.  

Pursuant to a Joint Motion to Remand the claim to the Board, 
the Court vacated the Board decision of July 17, 1998, and 
Remanded the case to the Board for another decision, taking 
into account the Federal Circuit Court of Appeals' decision 
in Hodges v. West, 155 F.3d 1356 (Fed. Cir 1998), which 
overturned the standard for new and material evidence 
formulated by the Court in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), and held that the Secretary's 
regulatory definition contained in 38 C.F.R. § 3.156(a) is 
controlling.  

The additional evidence submitted since the unappealed rating 
decisions of January and November 1972 includes evidence 
showing that a private audiology examination in September 
1997 cited the claimant's history of significant noise 
exposure while serving with the United States Marine Corps in 
the Republic of Vietnam, as well as a diagnosis of mild to 
moderate sensorineural hearing loss, bilaterally, through 
6000 Hertz, with moderately severe hearing loss ay 8000 
Hertz.  Speech discrimination was good for the left ear and 
excellent for the right ear at significantly elevated levels, 
and it was recommended that biaural amplification be 
considered.  

In addition, a VA audiological evaluation in February 2001 
yielded a diagnosis of bilateral neurosensory hearing loss 
dating back to the early 1970's, and the examiner expressed 
the opinion that the claimant's current hearing loss was not 
secondary to service, since he had a normal hearing test with 
only a small amount of hearing loss in 1972, toward the end 
of his military career.  

In a March 2001 letter from the claimant, he noted that the 
VA audiologist had failed to mention the claimant's report 
that his hearing had been damaged when a rocket landed and 
exploded next to his hootch when he was stationed in Danang, 
Republic of Vietnam.  The claimant also submitted a May 2002 
lay statement from his brother, who related that he served in 
the Marine Corps at the same time as his brother; that he 
visited the claimant on two occasions prior to and following 
the claimant's service in the Republic of Vietnam; that he 
noted that on both occasions, the claimant demonstrated 
difficulty in hearing what was going on around him; that the 
claimant explained to him that he had experienced damage to 
his hearing while in boot camp in 1968, and additional damage 
while serving in the Republic of Vietnam; and that he had not 
noted any difficulty in his brother's hearing prior to 
joining and serving in the Republic of Vietnam. 

In addition, the claimant submitted a June 2002 lay statement 
from a longtime associate and former Marine, who related that 
while he was serving at Camp Lejeune around Christmas of 
1974, the claimant and some friends came to visit him; that 
it was apparent to him that the claimant was having a very 
difficult time hearing him or others, and was struggling to 
make out other sounds around him; that the claimant informed 
him that he had experienced damage to his hearing while in 
boot camp in 1968, and additional damage while serving in the 
Republic of Vietnam; that he had not noted any difficulty in 
the claimant's hearing prior to entering the military; and 
that the claimant's hearing had grown progressively worse 
over the years since 1974.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the additional evidence 
submitted since the unappealed rating decisions of January 
and November 1972 includes evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim for 
service connection for bilateral defective hearing is 
reopened and the rating decisions of January and November 
1972 are no longer final.  

In view of the Board's favorable decision on the issue of 
whether new and material had been submitted to reopen the 
claim for service connection for bilateral defective hearing, 
and the Board's fining that appropriate development has been 
undertaken and completed with regard to that issue, the Board 
will now address that claim de novo on the merits.  

The record in this case shows that the claimant's service 
medical records clearly reflect an objectively measurable and 
measured worsening during service.  In addition, on the 
authorized VA audiology evaluation in February 2001, the 
examiner diagnosed bilateral neurosensory hearing loss dating 
back to the early 1970's.  The Board finds that it is 
reasonable to conclude that the claimant's current bilateral 
defective hearing is causally related to injury or disease 
suffered in service.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the claimant's bilateral 
defective hearing is causally related to injury or disease 
suffered in service.  Accordingly, service connection for 
bilateral defective hearing is granted.



ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral defective hearing is 
reopened.  

Service connection for bilateral defective hearing is 
granted.




	                                  
______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  (1) 
A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	
           In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge you 
a fee for representing you.


 



